       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

_________________________________
                                        )
City of Chicago,                        )
                                        )
      Plaintiff,                        )
                                        )       Case No. ______________
v.                                      )
                                        )
Marriott International, Inc. and        )
Starwood Hotels & Resorts               )
Worldwide, LLC,                         )
                                        )
      Defendants.                       )
_________________________________       )

                                    COMPLAINT

      Plaintiff City of Chicago files this Complaint to seek relief for the City and its

residents because Defendants Marriott International, Inc. (“Marriott”) and Starwood

Hotels & Resorts Worldwide, LLC (“Starwood”) violated the Municipal Code of

Chicago (“MCC”) by failing to protect Chicago residents’ personal information. In

support, Chicago alleges as follows:

                                   INTRODUCTION

      1.     On November 30, 2018, the hotel conglomerate Marriott announced a

data breach (the “Data Breach”) affecting some 500 million people—the second-

largest data breach ever.1 Marriott admitted that since 2014, criminal hackers have

had unfettered access to a database that stores personal information about guests


1Marriott Announces Starwood Guest Reservation Database Security Incident, available at
http://news.marriott.com/2018/11/marriott-announces-starwood-guest-reservation-
database-security-incident/.

                                            1
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 2 of 21




who reserved rooms at hotels operated by Starwood, a Marriott subsidiary. During

this four-year period, criminals copied and encrypted guests’ personal information

such as names, mailing addresses, email addresses, phone numbers, passport

numbers, birthdates, and credit- and debit-card numbers.

      2.     Defendants have long been aware of the risk of a data breach. The hotel

industry has been a favorite target of criminal hackers due to the industry’s massive

collection of personal information and reputation for lax security. Indeed, Defendants

themselves have been the target of multiple computer-security incidents.

      3.     Defendants nevertheless failed to implement reasonable safeguards

that, on information and belief, could have prevented the Data Breach or at least

detected it sooner. As one cybersecurity expert observed: “It’s astonishing how long it

took [Defendants] to discover they were breached. … For four years, data was being

pilfered out of the company, and they didn’t notice. They can say all they want that

they take security seriously, but they don’t if you can be hacked over a four-year

period without noticing.”2

      4.     Defendants’ failures have subjected Chicago residents whose personal

information is in Starwood’s guest-reservation database (“Chicago Victims”) to

potential identity theft, financial fraud, and other injuries. At the very least, Chicago

Victims will be forced to spend time and money in an attempt to protect themselves

against the increased risk of injury caused by Defendants’ conduct.




2     Breach    Puts     Hotel    Guests’     Data     at     Risk,     available      at
https://www.arkansasonline.com/news/2018/dec/01/breach-puts-hotel-guests-data-at-risk-2/.

                                           2
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 3 of 21




      5.     To make matters worse, Defendants botched their response to the Data

Breach. Marriott waited 83 days after discovering the Data Breach to disclose it to

the public and, when Marriott finally did so, used an email address that cybersecurity

experts have said exposes victims to an even greater risk of identity theft and

financial fraud.

      6.     In announcing the Data Breach, Marriott’s Chief Executive Officer

acknowledged that Defendants “fell short of what our guests deserve.”3 Yet as a

leading cybersecurity expert observed in discussing the Data Breach, “it sure seems

like there aren’t a lot of consequences when huge companies that ought to know better

screw up massively on security, leaving consumers … to clean up the mess.”4 Chicago

therefore brings this action to hold Defendants accountable for their failure to protect

Chicagoans’ personal information and to ensure that Defendants adopt reasonable

security measures that reduce the likelihood and extent of any future data breach.

                                      PARTIES

      7.     Plaintiff Chicago is a municipal corporation and a home-rule unit

organized and existing under the laws of the State of Illinois.

      8.     Defendant Marriott is a Maryland corporation with its principal place of

business in Bethesda, Maryland.

      9.     Defendant Starwood is a Maryland company with its principal place of

business in Bethesda, Maryland.



3Marriott Announces Starwood Guest Reservation Database Security Incident, supra.
4 Krebs on Security, What the Marriott Breach Says About Security, available at
https://krebsonsecurity.com/2018/12/what-the-marriott-breach-says-about-security/.

                                           3
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 4 of 21




                            JURISDICTION AND VENUE

       10.    The Court has subject-matter jurisdiction under 28 U.S.C. § 1332

because the matter in controversy exceeds $75,000 and Chicago is a citizen of a

different State than Defendants.

       11.    The Court has personal jurisdiction over Defendants because

Defendants have conducted and continue to conduct business in Illinois.

       12.    Venue is proper under 28 U.S.C. § 1391 because Defendants are subject

to personal jurisdiction in this District and thus reside in this District.

                              GENERAL ALLEGATIONS

I.     Defendants Collect Massive Amounts of Personal Information.

       13.    Marriott is the largest hotel chain in the world, operating more than

6500 properties worldwide.5

       14.    Marriott entered into a merger agreement with Starwood in 2015,

completing the acquisition the following year.6

       15.    Starwood operates hotels under brand names such as Sheraton Hotels

& Resorts, Westin Hotels and Resorts, W Hotels, St. Regis, Element Hotels, Aloft

Hotels, The Luxury Collection, Tribute Portfolio, Le Meridien Hotels & Resorts, Four

Points by Sheraton, and Design Hotels. Starwood also operates timeshare properties

under the brands Sheraton Vacation Club, Westin Vacation Club, The Luxury




5 Marriott International, Inc., 2017 Annual Report at 3, available at http://media.corporate-
ir.net/media_files/IROL/10/108017/marriottAR17/pdfs/Marriott_2017_Annual_Report.pdf.
6 Id. at 3, 88.


                                             4
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 5 of 21




Collection Residence Club, St. Regis Residence Club, and Vistana.7 These hotels and

properties are referred to collectively as “Starwood Properties.”

      16.     Starwood requires guests who reserve rooms at Starwood Properties to

provide personal information about themselves. This information includes guests’

names, mailing addresses, phone numbers, email addresses, passport numbers,

birthdates,   gender,   arrival   and   departure   information,    reservation   dates,

communication preferences, account data related to a customer-loyalty program

called “Starwood Preferred Guest,” and credit- and debit-card numbers. 8 Starwood

inputs this personal information into its guest-reservation database.

      17.     Marriott’s privacy policy—which governs Starwood Properties—

indicates that Starwood may collect additional information about guests, including

data about employers, family members, and social-media activity.9

      18.     Marriott represented to its guests: “We use reasonable physical,

electronic, and administrative safeguards to protect your Personal Data from loss,

misuse and unauthorized access, disclosure, alteration and destruction, taking into

account the nature of the Personal Data and the risks involved in processing that

information.”10




7 Marriott Announces Starwood Guest Reservation Database Security Incident, supra.
8 Id.
9      Marriott     Group       Global      Privacy    Statement,       available     at
https://www.marriott.com/about/privacy.mi.
10    Marriott  U.S.    Privacy    Shield    Guest  Privacy    Policy,    available   at
https://www.marriott.com/about/global-privacy.mi.

                                           5
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 6 of 21




II.    Defendants Were on Notice to Protect Against Data Breaches.

       19.    Criminal hackers have repeatedly exploited vulnerabilities in corporate

security to obtain personal information about consumers.

       20.    Over the last decade, the press has catalogued massive data breaches at

companies like Equifax, Uber, and Yahoo.11 These data breaches have also been the

subject of well-publicized governmental investigations. 12

       21.    “Long before” the Data Breach, “the hotel industry had earned the

dubious reputation as a hospitable place for hackers.”13 Recent data breaches in the

industry have included breaches against Hilton, Holiday Inn, and Hyatt.14

       22.    A cybersecurity expert explained that “hotels are an attractive target for

hackers because they hold a lot of sensitive information, including credit card and

passport details, but often don’t have security standards as tough as those of more

regulated industries.”15

       23.    Experts have criticized the hotel industry for continuing to use

“antiquated systems” to store “treasure troves of customer data” due to the “cost” of




11 Taylor Armerding, The 17 Biggest Data Breaches of the 21st Century, available at
https://www.csoonline.com/article/2130877/data-breach/the-biggest-data-breaches-of-the-
21st-century.html.
12 E.g., U.S. House of Representatives Committee on Oversight and Government Reform, The

Equifax      Data     Breach,    available  at   https://republicans-oversight.house.gov/wp-
content/uploads/2018/12/Equifax-Report.pdf.
13 Patrick Clark, Marriott Breach Exposes Weakness in Cyber Defenses for Hotels, available

at        https://www.bloomberg.com/news/articles/2018-12-14/marriott-cyber-breach-shows-
industry-s-hospitality-to-hackers.
14 Krebs on Security, Marriott: Data on 500 Million Guests Stolen in 4-Year Breach, available

at       https://krebsonsecurity.com/2018/11/marriott-data-on-500-million-guests-stolen-in-4-
year-breach/.
15 Breach Puts Hotel Guests’ Data at Risk, supra.


                                             6
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 7 of 21




implementing additional safeguards.16 In discussing the Data Breach specifically, the

U.S. Commerce Secretary similarly observed that “[m]any companies have been

scrimping on the cyber-security budget.”17

      24.    Defendants themselves were subject to computer-security incidents

before and/or during the Data Breach.

      25.    In 2017, cybersecurity experts uncovered a breach that used malicious

software to access Marriott’s computer-security team’s internal email accounts.18

      26.    Starwood has been a repeat target of hackers:

             a.     In 2014, cybersecurity experts found on Starwood’s computer

      network an “SQL injection bug”—a serious vulnerability that allows hackers

      to access the network. Around the same time, hackers on the so-called “dark

      web” were offering to exploit this vulnerability to Starwood’s network.19

             b.     In late 2015, Starwood reported that it had suffered a massive

      credit-card hack the year before.20

             c.     More recently, a cybersecurity researcher found that Russian

      cybercriminals stole information from Starwood computer servers. The

      researcher found that Starwood used easily guessable passwords that could

      allow hackers to access information on Starwood’s servers.21


16 Marriott Breach Exposes Weakness in Cyber Defenses for Hotels
17 Id.
18 Thomas Brewster, Revealed: Marriott’s 500 Million Hack Came After a String of Security

Breaches, available at https://www.forbes.com/sites/thomasbrewster/2018/12/03/revealed-
marriotts-500-million-hack-came-after-a-string-of-security-breaches/#274977f9546f.
19 Id.
20 Id.
21 Id.


                                            7
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 8 of 21




       27.   Defendants were therefore on notice of the need to adopt reasonable

safeguards to protect against, detect, and mitigate the effects of data breaches.

III.   Defendants Failed to Protect Chicagoans’ Personal Information.

       28.   On November 30, 2018, Marriott publicly announced the Data Breach.

The announcement claimed that on September 8, 2018, Marriott “received an alert

from an internal security tool regarding an attempt to access the Starwood guest

reservation database.”22

       29.   After allegedly investigating the alert, Marriott discovered that “there

had been unauthorized access to the Starwood network since 2014.” Marriott also

discovered that criminals “had copied and encrypted information” from Starwood’s

guest-reservation database “and took steps towards removing it.”23

       30.   Marriott initially stated that criminals copied information about “up to

approximately 500 million guests who made a reservation at a Starwood property.”24

Marriott later reduced this estimate to “approximately 383 million records as the

upper limit for the total number of guest records that were involved.”25

       31.   Marriott stated that for approximately 327 million guests, the stolen

information included “some combination of name, mailing address, phone number,

email address, passport number, Starwood Preferred Guest … account information,

date of birth, gender, arrival and departure information, reservation date, and


22 Marriott Announces Starwood Guest Reservation Database Security Incident, supra.
23 Id.
24 Id.
25 Marriott Provides Update on Starwood Database Security Incident, available at

http://news.marriott.com/2019/01/marriott-provides-update-on-starwood-database-security-
incident/.

                                           8
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 9 of 21




communication preferences.”26 Defendants could have attempted to protect this

information by encrypting it but, on information and belief, largely failed to do so.

Indeed, Marriott admitted that “approximately 5.25 million unencrypted passport

numbers were included in the information accessed by an unauthorized third

party.”27

       32.    Marriott acknowledged that the stolen information also included about

8.6 million payment-card numbers and expiration dates.28 Although the payment-

card numbers were purportedly encrypted, Marriott admitted that it “has not been

able to rule out the possibility” that criminals stole the information needed to decrypt

the numbers.29

       33.    On information and belief, Defendants failed to adopt reasonable

safeguards that would have prevented the Data Breach and detected it sooner. As

one cybersecurity expert put it: “With all the resources” that Defendants have, they

“should have been able to isolate hackers” long ago.30 Indeed, some cybersecurity

experts have said that Defendants should have discovered the Data Breach as part

of their investigation into the credit-card hack that Starwood announced in 2015.31




26 Marriott Announces Starwood Guest Reservation Database Security Incident, supra.
27 Marriott Provides Update on Starwood Database Security Incident, supra.
28 Id.
29 Marriott Announces Starwood Guest Reservation Database Security Incident, supra.
30 David Volodzko, Marriott Breach Exposes Far More Than Just Data, available at

https://www.forbes.com/sites/davidvolodzko/2018/12/04/marriott-breach-exposes-far-more-
than-just-data/.
31 Robert McMillan, Marriott’s Starwood Missed Chance to Detect Huge Data Breach Years

Earlier, Cybersecurity Specialists Say, available at https://www.wsj.com/articles/marriotts-
starwood-missed-chance-to-detect-huge-data-breach-years-earlier-1543788659.

                                             9
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 10 of 21




IV.    Marriott Botched Its Response to the Data Breach.

       34.     After allegedly discovering the Data Breach on September 8, 2018,

Marriott waited 83 days until publicly disclosing the Data Breach on November 30,

2018. That delay was unreasonable and prevented Chicago Victims from taking steps

to protect their personal information in the meantime.

       35.     To make matters worse, Marriott made two critical mistakes when it

finally notified Chicago Victims. First, Marriott emailed Chicago Victims from the

address “email-marriott.com.” That address is registered to a third party, and

cybersecurity experts noted that “there was little else to suggest the email was at all

legitimate.”

       36.     Second, as one cybersecurity expert observed, the email address “email-

marriott.com” is “easily spoofable.”32 The Federal Trade Commission warned

consumers victimized by the Data Breach that “scammers try to take advantage of

situations like this” by “send[ing] emails with links to fake websites to try to trick

people into sharing their personal information.”33 A press report noted that Marriott’s

use of the address “email-marriott.com” is so “problematic” that “security experts are

filling in the gaps—at their own expense”—by registering similar addresses such as

“email-marriot.com” and “email-mariott.com” to educate victims and “make sure that

scammers didn’t register the domains themselves.”34



32 ZackWhittaker,Marriott’s breachresponseissobad,securityexpertsarefillinginthegaps—attheirownexpense,
availableathttps://techcrunch.com/2018/12/03/marriott-data-breach-response-risk-phishing/.
33    Federal Trade Commission, The Marriott data breach, available at
https://www.consumer.ftc.gov/blog/2018/12/marriott-data-breach.
34 Whittaker,supra.


                                                  10
       Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 11 of 21




       37.    Beyond its flawed efforts to notify Chicago Victims, Marriott established

a website to address questions about the Data Breach. Marriott failed in this task

too: the website had “problems staying online.”35

V.     Defendants’ Conduct Has Injured and Will Injure Chicago Residents.

       38.    Chicago “need not allege injury or causation to state a claim” for

violations of the MCC. City of Chi. v. Purdue Pharma L.P., 211 F. Supp. 3d 1058,

1071 (N.D. Ill. 2016). Defendants’ conduct has, however, injured Chicago residents.

       39.    Armed with someone’s personal information, criminals can commit

identity theft and financial fraud.

       40.    More than 17 million Americans have their identities stolen each year.36

       41.    Data breaches are a main source of identity theft. About one-third of

people who are notified about a data breach discover that criminals used their

identities for fraudulent means. And nearly one-half of people whose credit-card

information is accessed through a data breach become victims of fraud that same

year.37

       42.    The Federal Trade Commission described the financial fraud that

identity thieves can commit:

       Once identity thieves have your personal information, they can drain
       your bank account, run up charges on your credit cards, open new utility
       accounts, or get medical treatment on your health insurance. An identity
       thief can file a tax refund in your name and get your refund. In some



35 Marriott Hacking Exposes Data of Up to 500 Million Guests, supra.
36 E.g., U.S. Department of Justice, Bureau of Justice Statistics, Victims of Identity Theft,
2014 at 1, available at http://www.bjs.gov/index.cfm?ty=pbdetail&iid=5408.
37 Id.


                                             11
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 12 of 21




      extreme cases, a thief might even give your name to the police during an
      arrest.38

      43.    Hackers also sell credit- and debit-card information to criminals who use

it to clone credit and debit cards.39

      44.    The United States Department of Justice found that 65% of the 17.6

million identity-theft victims in 2014 suffered a financial loss. Nearly 14% of victims

never recouped their losses, with the average out-of-pocket loss totaling $2,895.40

      45.    The Department of Justice observed that identity-theft victims also

“paid higher interest rates on credit cards, they were turned down for loans or other

credit, their utilities were turned off, or they were the subject of criminal

proceedings.”41

      46.    Of data-breach victims who fall victim to identity theft, many spend

additional time and money trying to mitigate the damage. The Department of Justice

concluded that “among victims who had personal information used for fraudulent

purposes, 29% spent a month or more resolving problems”; “resolving the problems

caused by identity theft [could] take more than a year for some victims.”42




38   Federal Trade Commission, Warning Signs of Identity Theft, available             at
https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.
39   Krebs on Security, All About Fraud: How Crooks Get the CVV, available            at
https://krebsonsecurity.com/2016/04/all-about-fraud-how-crooks-get-the-cvv/.
40 Victims of Identity Theft, supra.
41 Id.
42 Id.


                                          12
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 13 of 21




       47.    Beyond the financial cost, the Department of Justice reported that more

than one-third of identity-theft victims suffered moderate or severe emotional

distress due to the crime and invasion of privacy. 43

       48.    Defendants’ conduct has substantially increased the risk that Chicago

Victims will suffer the foregoing injuries.

       49.    Chicago Victims are also subject to a substantially increased risk of

injuries unique to this Data Breach:

              a.     “[M]any experts and government officials have expressed concern

       that the passport numbers” taken in the Data Breach, “in concert with the

       other personal data compromised by the hack, could pose serious risks of

       identity theft—and be a threat to national security.”44

              b.     Criminals can steal “reward points” that guests accumulated

       under Starwood’s customer-loyalty program. Experts have called it “easy” for

       hackers to redeem points for gift cards, making loyalty-account information

       more valuable than social-security numbers on the black market.45

       50.    At the very least, Defendants’ conduct requires Chicago Victims to

spend time and money in an attempt to prevent identity theft and financial fraud.

The Federal Trade Commission suggested that victims of the Data Breach obtain and




43 Id.
44 Taylor Telford, Marriott will pay for new passports after data breach ‘if fraud has taken
place’, available at https://www.washingtonpost.com/business/2018/12/04/marriott-will-pay-
new-passports-after-data-breach-if-fraud-has-taken-place/?utm_term=.b6aa4acaedf4.
45 Jennifer Surane & Katherine Chiglinsky, All Those Starwood Points You Racked Up at

Risk in Marriott Hack, available at https://www.bloomberg.com/news/articles/2018-11-30/all-
those-starwood-points-you-racked-up-at-risk-in-marriott-hack.

                                              13
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 14 of 21




review their credit reports for signs of identity theft, carefully review their payment-

card account statements, place fraud alerts on credit files, and consider placing credit

freezes on credit reports.46 Defendants’ conduct therefore will impose burdens on

Chicago Victims for years to come.

VI.   The Relief Offered by Marriott Is Inadequate.

      51.    Marriott’s proposed remedies for victims of the Data Breach fall short.

      52.    Marriott initially offered only the opportunity to enroll in a one-year free

subscription to a service called WebWatcher, which monitors internet sites where

personal information is shared and alerts consumers if their personal information is

found. That offer suffers from several problems.

      53.    For example, WebWatcher does not alert consumers when new accounts

have been opened in their names. Plus, as one cybersecurity expert stated, products

that (like WebWatcher) monitor the dark-web “aren’t particularly effective at

protecting your data.”47

      54.    In addition, identity thieves may simply wait until Marriott’s one-year

offer expires. Cybersecurity experts say that “identity thieves often wait to use the

stolen data.”48 “Waiting gives thieves time to collect additional information and build

out more robust identity profiles in order to open up credit cards in individuals'




46    Federal Trade Commission, The Marriott data breach, available at
https://www.consumer.ftc.gov/blog/2018/12/marriott-data-breach.
47 Octavia Blanco, Why Marriott’s ID Theft Protection May Not Be Enough, available at

https://www.consumerreports.org/identity-theft/why-marriotts-id-theft-protection-may-not-
be-enough/.
48 Id.


                                           14
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 15 of 21




names, file fraudulent tax returns, or get access to current bank accounts.”49 The U.S.

Government Accountability Office similarly explained:

      [L]aw enforcement officials told us that in some cases, stolen data may
      be held for up to a year or more before being used to commit identity
      theft. Further, once stolen data have been sold or posted on the Web,
      fraudulent use of that information may continue for years. As a result,
      studies that attempt to measure the harm resulting from data breaches
      cannot necessarily rule out all future harm.50

      55.    After public officials criticized Marriott’s initial response, Marriott

suggested that it may reimburse victims for the cost of obtaining new passports if

Marriott “determines that fraud has taken place.”51 This suggestion is also

inadequate. Some identity-theft experts recommend that victims of the Data Breach

“consider renewing their passports” now, without waiting for identity thieves to act.52

Victims who follow this advice will be unable to show that “fraud has taken place”

and thus will be on the hook for the full $110 cost to renew a passport.

                                    COUNT 1
          Unfair Practice—Failure to Safeguard Personal Information
                        in Violation of MCC § 2-25-090(a)

      56.    Chicago incorporates all preceding allegations as if they were set forth

herein.




49 Matt Tatham, A Year After the Equifax Breach: Are You Protecting Your Data?, available
at     https://www.experian.com/blogs/ask-experian/a-year-after-the-equifax-breach-are-you-
protecting-your-data/.
50 United States Government Accountability Office, Personal Information at 33, available at

http://www.gao.gov/new.items/d07737.pdf.
51 Robert Hackett, Marriott Says It Will Pay for Replacement Passports After Data Breach.

Here’s Why That’s Likely Baloney, available at http://fortune.com/2018/12/08/marriott-
breach-hack-starwood-passport-pay/.
52 Why Marriott’s ID Theft Protection May Not Be Enough, supra.


                                            15
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 16 of 21




      57.    The MCC provides: “No person shall engage in any act of consumer

fraud, unfair method of competition, or deceptive practice while conducting any trade

or business in the city. Any conduct constituting an unlawful practice under the

Illinois Consumer Fraud and Deceptive Business Practices Act … shall be a violation

of this section.” MCC § 2-25-090(a).

      58.    The Illinois Consumer Fraud and Deceptive Business Practices Act

declares “unfair or deceptive acts or practices … in the conduct of any trade or

commerce” to be “unlawful,” regardless of “whether any person has in fact been …

damaged thereby.” 815 ILCS 505/2.

      59.    While conducting trade or commerce, Defendants engaged in unfair acts

or practices by failing to protect Chicago residents’ personal information.

      60.    While conducting trade or commerce, Defendants engaged in unfair acts

or practices by failing to detect the Data Breach promptly.

      61.    While conducting trade or commerce, Marriott engaged in unfair acts by

inadequately responding to the Data Breach.

      62.    Defendants were aware of the risk of a data breach but, on information

and belief, failed to implement reasonable safeguards that would have prevented the

Data Breach, detected it sooner, and mitigated its effects.

      63.    Defendants’ conduct offends public policy; is immoral, unethical,

oppressive, and unscrupulous; and causes substantial injury to consumers.

      64.    Defendants’ violations of the Illinois Consumer Fraud and Deceptive

Business Practices Act constitute violations of MCC § 2-25-090(a).



                                          16
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 17 of 21




                               COUNT 2
         Unlawful Practice—Failure to Implement and Maintain
      Reasonable Security Measures in Violation of MCC § 2-25-090(a)

      65.    Chicago incorporates all preceding allegations as if they were set forth

herein.

      66.    The MCC provides that an “unlawful practice” under the Illinois

Consumer Fraud and Deceptive Business Practices Act “shall be a violation of this

section.” MCC § 2-25-090(a).

      67.    The Illinois Consumer Fraud and Deceptive Business Practices Act

provides: “Any person who knowingly violates … the Personal Information Protection

Act … commits an unlawful practice within the meaning of this Act.” 815 ILCS

505/2Z; accord 815 ILCS 530/20.

      68.    Accordingly, a knowing violation of the Illinois Personal Information

Protection Act is also a violation of MCC § 2-25-090(a).

      69.    Section 45 of the Illinois Personal Information Protection Act states: “A

data collector that owns or licenses, or maintains or stores but does not own or license,

records that contain personal information concerning an Illinois resident shall

implement and maintain reasonable security measures to protect those records from

unauthorized access, acquisition, destruction, use, modification, or disclosure.” 815

ILCS 530/45(a).

      70.    Defendants are “data collectors” under the Illinois Personal Information

Protection Act because Defendants are “corporations” that “handle[], collect[],

disseminate[], or otherwise deal[] with nonpublic personal information.” Id. § 5.



                                           17
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 18 of 21




      71.    Defendants violated Section 45 of the Illinois Personal Information

Protection Act by failing to implement and maintain reasonable security measures to

protect records that contain personal information concerning Chicago residents from

unauthorized access, acquisition, destruction, use, modification, or disclosure.

      72.    Defendants’ violations of Section 45 of the Illinois Personal Information

Protection Act constitute violations of MCC § 2-25-090(a).

                                 COUNT 3
      Deceptive Practice—Misrepresentations and Material Omissions
                     in Violation of MCC § 2-25-090(a)

      73.    Chicago incorporates all preceding allegations as if they were set forth

herein.

      74.    The MCC prohibits any “deceptive practice while conducting any trade

or business in the city. Any conduct constituting an unlawful practice under the

Illinois Consumer Fraud and Deceptive Business Practices Act … shall be a violation

of this section.” MCC § 2-25-090(a).

      75.    The Illinois Consumer Fraud and Deceptive Business Practices Act

provides: “deceptive acts or practices, including but not limited to the use or

employment     of   any   deception[,]   fraud,   false   pretense,   false   promise,

misrepresentation or the concealment, suppression or omission of any material fact,

with intent that others rely upon the concealment, suppression or omission of such

material fact, or the use or employment of any practice described in Section 2 of the

‘Uniform Deceptive Trade Practices Act’ … in the conduct of any trade or commerce

are hereby declared unlawful whether any person has in fact been misled, deceived

or damaged thereby.” 815 ILCS 505/2.

                                          18
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 19 of 21




      76.    While engaged in trade or commerce, Marriott engaged in deceptive acts

and practices by representing that Marriott used “reasonable” safeguards to protect

Chicago residents’ personal information.

      77.    While engaged in trade or commerce, Defendants engaged in deceptive

acts and practices by failing to disclose that Defendants lacked reasonable safeguards

to protect Chicago residents’ personal information.

      78.    Defendants intended that the public, including Chicago residents, rely

on Defendants’ deceptive representations and material omissions regarding the

security of the personal information stored in Starwood’s guest-reservation database.

      79.    Defendants’ representations and omissions were deceptive because, on

information and belief, Defendants did not maintain reasonable safeguards to protect

Chicago residents’ personal information.

                                  COUNT 4
              Unlawful Practice—Failure to Give Prompt Notice
               of Data Breach in Violation of MCC § 2-25-090(a)

      80.    Chicago incorporates all preceding allegations as if they were set forth

herein.

      81.    Section 10 of the Illinois Personal Information Protection Act provides:

“Any data collector that owns or licenses personal information concerning an Illinois

resident shall notify the resident at no charge that there has been a breach of the

security of the system data following discovery or notification of the breach. The

disclosure notification shall be made in the most expedient time possible and without

unreasonable delay, consistent with any measures necessary to determine the scope



                                           19
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 20 of 21




of the breach and restore the reasonable integrity, security, and confidentiality of the

data system.” 815 ILCS 530/10(a).

       82.    Defendants violated Section 10 of the Illinois Personal Information

Protection Act by failing to notify Chicago Victims about the Data Breach in the most

expedient time possible and without unreasonable delay.

       83.    Defendants’ violations of Section 10 of the Illinois Personal Information

Protection Act constitute violations of MCC § 2-25-090(a).

                              REQUEST FOR RELIEF

       Chicago respectfully requests that the Court enter an order granting the

following relief:

       A.     A declaration that Defendants violated MCC § 2-25-090(a). See MCC §

2-25-090(e)(4) (authorizing “an action for injunctive relief”);

       B.     An injunction requiring Defendants to adopt and implement reasonable

safeguards to prevent, detect, and mitigate the effects of data breaches. See id.;

       C.     Restitution for Chicago Victims. See id. § 2-25-090(e)(4) (authorizing “an

action for … equitable relief”);

       D.     A monetary fine awarded to Chicago. See id. § 2-25-090(f) (“[A]ny person

who violates any of the requirements of this section shall be subject to a fine of not

less than $2,000 nor more than $10,000 for each offense. Each day that a violation

continues shall constitute a separate and distinct offense to which a separate fine

shall apply.”);

       E.     Attorneys’ fees and costs awarded to Chicago;



                                           20
      Case 8:19-cv-00654-PWG Document 1 Filed 02/14/19 Page 21 of 21




      F.     Pre- and post-judgment interest awarded to Chicago; and

      G.     Any other relief that the Court deems reasonable.

                                   JURY DEMAND

      Chicago requests a trial by jury of all claims.

Dated: February 14, 2019                Respectfully submitted,

                                        EDWARD N. SISKEL
                                        Corporation Counsel of the City of Chicago

                                        BY: /s/ Jane Elinor Notz


Jane Elinor Notz
Deputy Corporation Counsel
(jane.notz@cityofchicago.org)

Stephen J. Kane
Assistant Corporation Counsel
(stephen.kane@cityofchicago.org)

City of Chicago Department of Law
Affirmative Litigation Division
121 North LaSalle Street, Room 600
Chicago, Illinois 60602
Tel: 312-742-6238/312-744-6934
Fax: 312-742-3832




                                          21
